Title: From Thomas Jefferson to John Warkson, 3 April 1808
From: Jefferson, Thomas
To: Warkson, John


                  
                     Sir 
                     
                     Washington Apr. 3. 08.
                  
                  Your letter of Mar. 21. was duly recieved, proposing yourself for my employ as a carpenter, mill-wright or miller. at present I have no occasion for service in either of these lines, but about this time twelvemonth I probably shall—but I imagine that in the neighborhood of so considerable a place as Fredericktown, these services are so much higher than where I live that a change would hardly be to your advantage. in my neighborhood I can obtain such a person for 100. Dollars a year, with the addition of a certain allowance of pork & bread, & a house to live in. should this be preferable in your view to your present mode of itinerant employ, and you will so inform me, I may perhaps conclude to employ you. I present you my salutations.
                  
                     Th: Jefferson 
                     
                  
               